Citation Nr: 1729235	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-49 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968. He passed away on June 10, 2003. The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appellant testified via video-conference before the undersigned Veterans Law Judge in November 2011. A written transcript of that hearing was prepared and incorporated into the evidence of record.

In the November 2011 Board hearing, the appellant asserted that there was clear and unmistakable error (CUE) regarding an August 1991 rating decision that denied an increased evaluation for posttraumatic stress disorder (PTSD). 

As this matter had not been adjudicated, in March 2014 the Board referred the issue of CUE and remanded the issue of whether new and material evidence had been received to reopen a claim for DIC as the two issues were inextricably intertwined.

In February 2017, the Agency of Original Jurisdiction (AOJ) denied the CUE claim in a rating decision and issued a supplemental statement of the case (SSOC) after readjudicating the issue of whether new and material evidence had been received to reopen a claim for DIC. The claim has been returned for further appellate review.



FINDINGS OF FACT

1... In a January 2004 rating decision, the RO denied the claim of entitlement to DIC benefits under 38 U.C.S.A. § 1318. 

2.. The evidence received since the January 2004 rating decision is either cumulative or redundant of evidence previously considered in support of the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The January 2004 rating decision that denied entitlement to DIC benefits under 38 U.S.C.A. § 1318 is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the January 2004 rating decision is not new and material with respect to the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318, and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought. Kent v. Nicholson, 20 Vet. App. 1 (2006). Although in Kent, the United States Court of Appeals for Veterans Claims (Court) held that to satisfy the above requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish the claim that were previously found insufficient, VA's Office of General Counsel issued a precedential opinion concluding that this requirement is no longer valid in light of the plain language of 38 U.S.C.A. § 5103(a)(1), its legislative history, and subsequent precedent by the U.S. Court of Appeals for the Federal Circuit. See VAOPGCPREC 6-2014 (Nov. 21, 2014).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).
In the present case, an October 2010 letter provided notice to the Appellant regarding her request to reopen a claim for entitlement to DIC under 38 U.S.C.A. § 1318. The Board finds this notice fully complies with VA's duty to notify. The Appellant was advised of the reasons why the claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial. She was further advised of the types of evidence she needed to submit and the requirements for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318. Finally, the letter advised the Appellant of how effective dates are assigned and the type of evidence that impacts that determination.

The Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice. 

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains the Veteran's certificate of death, post service VA and private records, lay statements, and hearing testimony. There is no indication of relevant, outstanding records that would support the Appellant's claim for entitlement to DIC under 38 U.S.C.A. § 1318 decided herein. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In November 2011, the Appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the November 2011 hearing, the undersigned identified the issues on appeal and the Appellant described her contentions. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

As noted above, the claim was remanded to the AOJ in March 2014 for additional evidentiary development following adjudication of the Appellant's CUE claim. The AOJ denied the Appellant's CUE claim and readjudicated the claim in a February 2017 supplemental statement of the case. Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

For all the foregoing reasons, the Board concludes that VA's duties to the Appellant have been fulfilled with respect to the issues decided on appeal.

II. Claim to Reopen

The Appellant essentially contends that new and material evidence has been received sufficient to reopen her previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318.

In January 2004, the RO denied the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318. The Appellant did not appeal the decision. In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 may be reopened if new and material evidence is received. Manio v. Derwinski, 1 Vet. App. 140 (1991). The Appellant filed an application to reopen her previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318 in a statement dated in March 2009. New and material evidence is defined by regulation. See 38 C.F.R. § 3.156(a) (2016). As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id. In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO decision in January 2004 consisted of prior VA rating decisions concerning the Veteran's service-connected PTSD, service treatment records, post-service VA and private treatment records, marriage and death certificates, and the Appellant's lay statements. The Board noted that, prior to the Veteran's death, the service-connected PTSD was rated 100 percent from August 21, 1994.

The RO found, in the January 2004 decision, that because a 100 percent rating for the Veteran's service-connected disabilities was in effect for less than 10 years immediately preceding his death, the Appellant was not entitled to DIC under 38 U.S.C.A. § 1318.  The rating decision also found that the other requirements for entitlement to DIC under 38 U.S.C.A. § 1318 were not met and the claim was denied.  

The newly received evidence includes multiple lay statements from the Appellant and testimony during a November 2011 Board hearing. 

The Board notes that the evidence of record at the time of the January 2004 RO decision did not indicate that she was entitled to DIC under 38 U.S.C.A. § 1318. Despite the Appellant's repeated assertion, a review of the record evidence submitted since January 2004 still does not show that she is entitled to DIC under 38 U.S.C.A. § 1318. The statements/evidence submitted in support of the claim to reopen and submitted since January 2004 is cumulative or redundant of evidence previously considered by VA in adjudicating the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The Appellant essentially has asserted that she is entitled to DIC under 38 U.S.C.A. § 1318 because there was CUE in the August 1991 RO decision which denied a rating in excess of 50 percent for the Veteran's PTSD.  However, as found above, the CUE claim was denied and the Appellant has not appealed this determination. 

The Board notes in this regard that there is a clear statutory requirement for DIC that a Veteran's service-connected disability must be "continuously rated totally disabling for a period of 10 or more years immediately preceding death" or "for a period of not less than five years from the date of such Veteran's discharge or other release from active duty" as outlined in 38 U.S.C.A. § 1318. See 38 U.S.C.A. §§ 1318(b)(1), (2) (West 2014) (Emphasis added). In other words, the statute governing entitlement to DIC requires a 100 percent rating for a service-connected disability be in effect for at least 10 consecutive years prior to a Veteran's death or for at least 5 consecutive years from the date of a Veteran's separation from service. Id. None of the evidence submitted since the January 2004 rating decision relates to an unestablished fact concerning how many years the Veteran was in receipt of a 100 percent rating for a service-connected disability prior to his death such that the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 can be reopened.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it. In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Appellant's previous claim of entitlement to DIC under 38 U.S.C.A. § 1318. Unlike in Shade, there is no evidence in this case - either previously considered in the January 2004 RO decision, which denied the claim of entitlement to DIC under 38 U.S.C.A. § 1318, or received since the decision became final - which demonstrates that the Appellant is entitled to DIC under 38 U.S.C.A. § 1318. Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Appellant's request to reopen her previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318. In summary, as new and material evidence has not been received, the previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318 is not reopened.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to DIC under 38 U.S.C.A. § 1318 and the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


